DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-11 and 13-20 are pending. Claims 1-2, 4, 10-11, 13 and 19-20 are  currently amended. Claims 3 and 12 are canceled. 
Applicant’s amendments to the claims will overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 07/22/2022. 

Allowable Subject Matter
Claims 1-2, 4-11 and 13-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Griffin et al. (US Patent No. 11,212,264) discloses protecting user data received by, stored on, and/or requested by third-party computing devices include a data entry computing system on a first network node. The data entry computing system includes a processing circuit configured to: identify user-entered data as sensitive user data, generate a content encryption key (CEK), generate encrypted user data by encrypting the sensitive user data with the CEK, and tag the encrypted user data and the CEK with a tag readable by a database server on a network node different than the data entry computing system. The tag includes information indicative of the user data. The processing circuit is configured to transmit the encrypted user data to the database server, wherein the database server excludes a private key of a key manager on a network node different than the data entry computing system. (Griffin, Abstract), Reddy (US Patent No. 10,917,440) discloses secured transmission of messages from an enterprise server to a telecom server for delivering to end users. The enterprise server comprises a first gateway hosted therein to encrypt and transmit the encrypted messages to the communication server. The communication server receives and pushes the encrypted messages to the end users through the telecom server. The telecom server comprises a second gateway hosted therein to retrieve the push messages and to determine capability of decryption at user devices. (Reddy, Abstract), QI et al. (US Pub No. 2018/0124023) discloses storing a website private key plaintext. A specific implementation of the method includes: receiving a public key sent from a terminal configured to perform encryption and decryption, wherein the public key is generated at random by the terminal; encrypting a website private key plaintext by using the public key to generate a website private key ciphertext, wherein the website private key plaintext is pre-acquired; and sending the website private key ciphertext to the terminal, so that the terminal decrypts the website private key ciphertext by using the private key to generate the website private key plaintext and store the website private key plaintext in the terminal. This implementation improves the security of storage of the website private key plaintext.(QI, Abstract), SHPUROV et al. (US Pub No. 2021/0184843) discloses securely manage and regenerate cryptographic keys using permissioned distributed ledgers. For example, a device may receive, from a first computing system, data indicative of a recordation of a first public key onto a distributed ledger. Based on an occurrence of a regeneration condition, the device may transmit, to a second computing system, a second public key and a first digital signature, and the second computing system may validate the first digital signature, apply a second digital signature to the second public key, and transmit the second public key and the digital signatures to the first computing system. The device also receives, from the first computing system, additional data indicative of a recordation of the second public key onto the distributed ledger, and based on the additional data, the device may invalidate the first private key. (SHPUROV, Abstract and page 29, paragraphs 0197-0198), Baratte et al.  (US Pub No. 2021/0099291) discloses an encryption method, implemented by an electronic circuit including a first non-volatile memory, comprises the creation of one or more first pairs of asymmetrical keys, the first pair or each of the first pairs comprising first private and public keys, and, for the or at least one of the first pairs, storing the first public key in the first memory, receiving a second public key during a communication session, and forming a first symmetrical key from the first private key and the second public key, the first public key staying stored in the first memory after the communication session. (Baratte, Abstract), Adams et al. (US Pub No. 2022/0141012) discloses securely replacing a first data value with a second data value and related systems are disclosed. The method includes generating a first public key and a first private key, generating a cryptographic seed value, and passing the cryptographic seed value through an elliptic curve to generate a second public key and a second private key. The method further includes combining the first public key with the second private key using public key cryptography to create a shared encryption key and passing the shared encryption key through a symmetric algorithm to encrypt the cryptographic seed value. (Adams, Abstract) and Tucker et al. (US Pub No. 2019/0132299) discloses  dynamic crypto key management for mobility in a cloud environment. A computing platform may receive a request to generate a new tenant master key and a new server recovery key. Subsequently, the computing platform may send to a cloud-based key vault server, the new tenant master key and the new server recovery key. The computing platform may send to a tenant database, the encrypted server recovery key. As a result, the computing platform may provision the enrollment servers with the encrypted server recovery key. In some embodiments, the enrollment servers are configured to manage enrollment of policy-managed devices in a policy enforcement scheme and to authenticate with the key update service based on the encrypted server recovery key. (Tucker, Abstract), however, the art taken alone or in combination does not teach or suggest “generate, using a regeneration algorithm, the public key, a private key, and a regeneration key; encrypt the regeneration key using the private key to generate a private regeneration key; store the private regeneration key in a first server; electronically receive, from a computing device of a user, a confidential data entry at the first server; encrypt the confidential data entry using a public key at the first server to generate an encrypted confidential data entry” (as recited in claims 1, 10 and 19), (in combination with the remaining limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/             Primary Examiner, Art Unit 2437